         Case 1:17-cv-02041-RJL Document 147 Filed 05/21/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 MIKHAIL FRIDMAN, PETR AVEN, and
 GERMAN KHAN,

                        Plaintiffs,

 v.                                                         Civil Action No. 1:17-2041-RJL

 BEAN LLC a/k/a FUSION GPS, and GLENN
 SIMPSON,

                        Defendants.



            SECOND MOTION TO COMPEL DEFENDANTS TO PRODUCE
             DOCUMENTS IMPROPERLY WITHHELD AS PRIVILEGED

       Plaintiffs Mikhail Fridman, Petr Aven, and German Khan hereby move this Court for an

Order pursuant to Federal Rule of Civil Procedure 37 compelling Defendants Bean LLC (a/k/a

Fusion GPS) and Glenn Simpson to produce to Plaintiffs the documents listed on Defendants’

third privilege log (dated April 29, 2020). As explained more fully in the attached Memorandum

of Points and Authorities, Defendants—despite having had three opportunities to produce a

sufficient privilege log, and despite having been ordered by this Court “to submit to plaintiffs an

updated privilege log with additional detailed information sufficient to allow determination of

defendants’ claims of privilege”—have chosen not to produce a sufficient privilege log and have

failed to meet their “burden of demonstrating facts sufficient to establish [any] privilege’s

applicability” to the documents they are withholding. In re Subpoena Duces Tecum Issued to

Commodity Futures Trading Comm’n, 439 F.3d 740, 750 (D.C. Cir. 2006). As such, the Court

should compel Defendants to produce those documents. E.g., Walker v. Ctr. for Food Safety, 667

F. Supp. 2d 133, 138 (D.D.C. 2009); In re Application of Chevron Corp., No. 10-mc-371, 2013



                                                1
         Case 1:17-cv-02041-RJL Document 147 Filed 05/21/21 Page 2 of 3




WL 11241413, at *3 (D.D.C. Apr. 22, 2013). In the alternative, the Court should order Defendants

to produce those documents to the Court for in camera inspection to confirm that they are not

privileged and should then order their production.

       Plaintiffs’ counsel certifies pursuant to Local Rule 7(m) that they negotiated in good faith

with counsel for Defendants but were unable to reach a resolution of the issues raised in this

Motion. Defendants oppose this Motion.



 Dated: May 21, 2021                            Respectfully submitted,

                                                  /s/ Thomas A. Clare, P.C.
                                                Thomas A. Clare, P.C. (DC Bar No. 461964)
                                                Elizabeth M. Locke, P.C. (DC Bar No. 976552)
                                                Joseph R. Oliveri (DC Bar No. 994029)
                                                Andrew C. Phillips (DC Bar No. 998353)
                                                CLARE LOCKE LLP
                                                10 Prince Street
                                                Alexandria, VA 22314
                                                Tel: (202) 628-7400
                                                tom@clarelocke.com
                                                libby@clarelocke.com
                                                joe@clarelocke.com
                                                andy@clarelocke.com

                                                Counsel for Plaintiffs Mikhail Fridman,
                                                Petr Aven, and German Khan




                                                2
         Case 1:17-cv-02041-RJL Document 147 Filed 05/21/21 Page 3 of 3




                              CERTIFICATE OF SERVICE

       I hereby certify that the foregoing Plaintiffs’ Second Motion to Compel Defendants to

Produce Documents Improperly Withheld as Privileged was filed electronically with the Clerk of

Court on May 21, 2021, using the CM/ECF system, which will send notification of such filing to

all counsel of record.



                                               /s/ Thomas A. Clare, P.C.
                                              Thomas A. Clare, P.C.




                                              3
